

117 S2730 IS: Comprehensive Mental Health in Schools Pilot Program Act of 2021
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2730IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Padilla (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Education to establish a pilot grant program to develop, implement, and evaluate comprehensive mental health services programs in elementary schools and secondary schools, and for other purposes.1.Short titleThis Act may be cited as the Comprehensive Mental Health in Schools Pilot Program Act of 2021.2.Mental health pilot grant program(a)PurposesThe purposes of the program established under this section are to—(1)prioritize, with respect to all elementary school and secondary school students—(A)academic, cognitive, social-emotional, and identity development;(B)mental and behavioral health; and(C)physical health;(2)meet the priorities described in paragraph (1) by intervening with equitable multi-tier systems of support;(3)support measurable outcomes, which focus on continuous improvement instead of punitive measures;(4)ensure equitable access to high-quality, safe, and supportive learning environments;(5)integrate the teaching of social, emotional, and cognitive learning skills and competencies throughout all aspects of the elementary school and secondary school environments, including through standalone measures;(6)use evidence-based instructional materials, practices, programs, and resources to implement the practices described in paragraph (5);(7)build expertise among trusted adults with respect to responding to the mental and behavioral health needs of students in elementary school and secondary school communities, including teachers, administrators, specialized instructional support personnel, paraprofessionals, other staff, parents, and caregivers; and(8)hire a full complement of mental and behavioral health professionals to ensure an appropriate ratio of students to such professionals.(b)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a pilot grant program to award grants, on a competitive basis, to local educational agencies to—(1)establish, develop, implement, and evaluate a comprehensive, multi-tier system of support with respect to mental and behavioral health services programs in elementary schools and secondary schools served by such local educational agencies; and(2)fully fund comprehensive mental and behavioral health services in such elementary schools and secondary schools.(c)Consultation and assistanceIn establishing the program under subsection (b), the Secretary shall—(1)consult with nationally recognized organizations that identify, support, and advocate for evidence-based social-emotional learning policy and practices and multi-tier systems of support within elementary schools and secondary schools;(2)consult with nationally recognized organizations—(A)with expertise in child, adolescent, and developmental mental health; and(B)that identify, support, and advocate for evidence-based prevention of, and intervention for, child trauma; and(3)provide technical assistance to grant recipients with respect to implementation and execution of activities under this section.(d)Application(1)In generalTo be eligible for a grant under this section, a local educational agency shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)a needs assessment;(B)a plan to—(i)during the grant period described in subsection (f), implement the activities described under subsection (h); and(ii)after the conclusion of the grant period described in subsection (f), maintain such activities; and(C)a cost assessment with respect to implementing the plan described in subparagraph (B).(2)TimingA local educational agency may only submit an application during the period—(A)beginning on the date that the Secretary establishes the program under subsection (b); and(B)ending on the date that is 120 days after the date described in subparagraph (A).(3)Notification periodThe Secretary shall notify each local educational agency that submits an application under this subsection of the decision to award, or not award, a grant to such agency not later than 90 days after the date that is the final day of the period described in paragraph (2)(B).(e)PriorityIn awarding grants under this section, the Secretary shall give priority to local educational agencies that—(1)serve high-poverty elementary schools and secondary schools; and(2)with respect to the services described in paragraphs (3) and (4) of subsection (h)—(A)provide such services within such elementary schools and secondary schools; or(B)provide an assurance, in the application submitted under subsection (d), that such local educational agency will use grant funds awarded under this section to implement such services within such elementary schools and secondary schools.(f)Grant period(1)DurationA grant awarded under this section shall be for a period of 4 consecutive academic years.(2)Beginning of grant periodThe grant period described in paragraph (1) shall begin on the date that is the first day of the first academic year beginning after the Secretary notifies each local educational agency under subsection (d)(3).(g)Supplement not supplantGrant funds provided under this section shall be used to supplement, not supplant, other Federal, State, or local funds available to carry out the activities described in subsection (h).(h)Grant usesA local educational agency shall use grant funds awarded under this section for the following activities:(1)Evaluating the needs of the elementary schools and secondary schools served by such local educational agency with respect to the activities described in paragraphs (2) through (4). (2)Implementing, in consultation with teachers and school mental and behavioral health professionals, evidence-based universal social-emotional learning programs, approaches, and supports, including by—(A)incorporating principles of motivation and engagement and resiliency training into class instruction;(B)promoting connections by establishing regular collaboration and communication between and among students, parents, caregivers, and staff;(C)promoting a safe, equitable, supportive, and healthy school climate that is racially, culturally, developmentally, and linguistically responsive to encourage positive behavior and academic engagement;(D)establishing racially, culturally, developmentally, and linguistically appropriate evidence-based trauma-informed and trauma-competent practices to support students and staff;(E)establishing evidence-informed psychological supports for students and staff to promote a sense of agency, safety, calmness, self-efficacy, mindfulness, and coping skills; and(F)adopting positive, non-punitive, restorative policies to address challenging behaviors, discipline, and de-escalation, focused on developing, maintaining, and repairing relationships in place of utilizing retributive and exclusionary practices.(3)Implementing targeted interventions that are equitable for all students and that support emotional management, goal setting, and establishing routines and consistency, including—(A)evidence-based and trauma-informed screening and referral to mental and behavioral health services;(B)small groups for support, problem-solving, and strengthening collaborations;(C)peer support groups;(D)parent and caregiver engagement;(E)periodic check-in meetings with students during the regular school day;(F)by monitoring for evidence of food insecurity, homelessness, neglect, and abuse, including with respect to disadvantaged students; and(G)personalized learning experiences, accommodations, modifications, and technical supports as appropriate for students.(4)Implementing intensive supports, including—(A)individualized intervention and support from school-based professionals;(B)by hiring such school-based professionals; and(C)ongoing evidence-based and trauma-informed progress monitoring of students and intervention based on such monitoring.(5)Providing professional development for teachers and other school staff with respect to—(A)developing a healthy learning climate, including through positive classroom management, enhancing empathy and respect, and promoting a sense of belonging for students;(B)integrating social and emotional learning, motivation and engagement, and resiliency training into classroom instruction and practices;(C)the impact of adverse childhood experiences and traumatic experiences on the health and development of students;(D)evidence-based and trauma-informed approaches to teaching and managing student behavior;(E)racially, culturally, developmentally, and linguistically appropriate techniques for providing more agency to students;(F)implicit bias and restorative justice practices; and(G)racially, culturally, developmentally, and linguistically responsive teaching.(i)Evaluation(1)In generalThe Secretary shall—(A)not later than 1 year before the last day of the grant period described in subsection (f), enter into a contract with a nationally-recognized educational evaluation institution or organization; and(B)not later than 1 year after the conclusion of the grant period described in subsection (f), coordinate with such institution or organization to provide an evaluation of the pilot grant program, including—(i)a determination with respect to the sufficient ratio of school-based professionals to students;(ii)information with respect to the practices used by local educational agencies to improve the mental and behavioral well-being of students;(iii)information with respect to increased competencies among teachers and other school staff on social and emotional learning and trauma-informed practices;(iv)data on the mental and behavioral health outcomes of students, in the aggregate and disaggregated by—(I)race and ethnicity;(II)gender;(III)sexual orientation;(IV)status as an English learner; and(V)status as a student with a disability; and(v)a recommendation as to whether such program should be continued or expanded.(2)PublicationThe Secretary shall make the evaluation required under paragraph (1) publicly available on the website of the Department.(3)ReportNot later than 60 days after the completion of the evaluation required under paragraph (1), the Secretary shall submit to Congress a report on the outcome of the pilot grant program, including a recommendation with respect to continuing or expanding the program.(j)Continuation of program(1)ApplicationsIf the evaluation required under subsection (i)(1) contains a recommendation that the pilot grant program should be continued or expanded, the Secretary—(A)may continue or expand such program; and(B)if such program is expanded or continued—(i)shall allow a local educational agency that did not receive a grant under the pilot program established under this section to apply for a grant in accordance with subsection (d)(1); and(ii)shall allow a local educational agency that received a grant under the pilot program established under this section to apply for a renewal of such grant for an additional period of 4 consecutive academic years.(2)EvaluationNot later than 1 year after the first grant is awarded or renewed after the continuation or expansion of the program, the Secretary shall coordinate with the institution or organization described in subsection (i)(1)(A) to provide an evaluation of the renewal of the pilot grant program.(3)PublicationThe Secretary shall make the evaluation required under paragraph (2) publicly available on the website of the Department.(4)ReportNot later than 60 days after the completion of the evaluation required under paragraph (2), the Secretary shall submit to Congress a report on the progress of the renewal or expansion of the program.(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000, for fiscal year 2022, to be available until expended.(l)DefinitionsIn this section:(1)ESEA termsThe terms Department, elementary school, local educational agency, multi-tier system of supports, secondary school, and Secretary have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801).(2)School-based professionalThe term school-based professional means a behavioral specialist or mental health specialist. 